Exhibit 10.1




SCHEDULE 1


Each of the following executive officers are entitled to the following stock
option and bonus compensation pursuant to 2012 Key Employee Performance and
Incentive Agreements:


Named Executive Officer
 
Stock Options
   
Cash Bonus
 
Ashleigh Palmer, Chief Executive Officer
    1,000,000     $ 100,000  
Gregory Mayes, President and General Counsel
    722,125     $ 72,212  
Nozer Mehta, Chief Scientific Officer
    630,875     $ 63,087  
Brian Zietsman, Chief Financial Officer
    625,000     $ 62,500  

 
The stock options issued pursuant to the 2012 Key Employee Performance and
Incentive Agreements were each granted on September 27, 2012 with an exercise
price of $0.10 and vest in full on September 27, 2013. The term of the Key
Employee stock options is 10 years.
 
 
 

--------------------------------------------------------------------------------

 
 
FORM OF 2012 KEY EMPLOYEE PERFORMANCE AND INCENTIVE AGREEMENT


 
INCENTIVE BONUS AGREEMENT effective as of September 27, 2012, (the “Effective
Date”) (the “Agreement”) between Unigene Laboratories, Inc. (the “Company”), and
______________________(“Key Employee”).
 
WHEREAS, in consideration of Key Employee’s essential contribution to the
implementation of the Company’s rescue plan in connection with its forbearance
and financing agreement with Victory Park Capital dated September 21, 2012, (the
“VPC Agreement”), the Company desires to provide to the Key Employee an
Incentive Bonus (as defined below) upon the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the promises and the mutual agreements
contained herein, the Company and the Key Employee hereby agree as follows:
 
ARTICLE 1
DEFINITIONS
 
1.01                 Affiliate.  “Affiliate” means any Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with the Company, as applicable.  For the purposes of this definition,
the term “control” when used with respect to any Person means the power to
direct or cause the direction of management or policies of such Person, directly
or indirectly, whether through the ownership of voting securities, by contract
or otherwise.
 
1.02                Change in Control.  A “Change in Control” shall have
occurred if, after the Effective Date but on or prior to August 31, 2013:
 
(1)           any individual, entity or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) acquires beneficial ownership (within the meaning of Rule
l3d-3 promulgated under the Exchange Act) of more than 50% of either (A) the
then outstanding shares of Common Stock of the Company (“Common Stock”) or (B)
the combined voting power of the then outstanding voting securities of the
Company entitled to vote generally in the election of directors (the “Voting
Securities”); provided, however, that any acquisition by the Company, by any
employee benefit plan (or related trust) of the Company, or by any corporation
with respect to which, following such acquisition, more than 50% of,
respectively, the then outstanding shares of common stock of such corporation
and the combined voting power of the then outstanding voting securities of such
corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Common Stock and Voting Securities immediately prior to such acquisition in
substantially the same proportion as their ownership, immediately prior to such
acquisition, of the Common Stock and Voting Securities, as the case may be,
shall not constitute a Change of Control;
 
(2)            individuals who, as of the Effective Date, constitute the Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board of Directors, provided that any individual becoming a
director subsequent to the Effective Date whose election was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office is in settlement
of an actual or threatened election contest relating to the election of the
directors of the Company; or
 
 
2

--------------------------------------------------------------------------------

 
 
(3)           the stockholders of the Company approve (A) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the persons who were the respective beneficial owners of
the Common Stock and the Voting Securities immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, more than 50%
of, respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such reorganization, merger or consolidation or (B) a complete
liquidation or dissolution of the Company or of the sale or other disposition of
all or substantially all of the assets of the Company. 
 
 
For purposes of this definition the VPC Agreement is excluded and shall not be
deemed to be a trigger of a Change of Control.
 
1.03                 Incentive Bonus.  “Incentive Bonus” means the amount
payable under this Agreement to the Key Employee upon the satisfaction of the
conditions set forth herein.
 
ARTICLE 2
INCENTIVE BONUS
 
2.01                 Incentive Bonus. The Company shall pay Key Employee an
Incentive Bonus in the amount set forth below so long as the Key Employee
remains employed with the Company or its Affiliate on the Incentive Bonus Date
and, on or before the Incentive Bonus Date, the Company or its Affiliate has
operated within the agreed upon budget under the VPC Agreement, and meets at
least a satisfactory individual rating in accordance with our Company’s
performance management plan.
 
2.02
 
Incentive Bonus Details
 
Incentive Bonus/Vest Date
Stock Options, issued outside of the Plan (the number of stock options is equal
to 25% of base salary divided by the UGNE stock closing market price two full
trading days following the public disclosure of the VPC Agreement, vest on the
first anniversary of the date of the grant, subject to continued employment
through the vesting date)
 
September 27, 2013
      10% of Base Salary in a Cash Payment   June 1, 2013       15% of Base
Salary in a Cash Payment (subject to cash on hand or additional funding)  
September 1, 2013

 
 
3

--------------------------------------------------------------------------------

 
 
2.03                 Payment and Distribution.  Subject to Section 2.01 the
Company shall pay the Incentive Bonus within 30 days after the Incentive Bonus
Date.
 
2.04                 Change in Control.  Notwithstanding the foregoing timing,
the Company shall pay Key Employee the Incentive Bonus so long as the Key
Employee remains employed with the Company or its Affiliate until a Change in
Control and, before the Change in Control, the Company or its Affiliate has
operated within the agreed upon budget under the VPC Agreement.  The Company
shall pay the Incentive Bonus within 30 days after the Change in Control, but in
no event later than March 15 of the year following the year in which the Change
in Control occurred.
 
2.05                 Termination.  For avoidance of doubt, upon the Key
Employee’s termination of employment for any reason (including death), the Key
Employee shall forfeit any unvested right to the Incentive Bonus Amount as well
as the stock options so awarded.
 
2.06                 Other Compensation.  The Incentive Bonus shall not be
deemed to be salary, compensation or other earnings for purposes of calculating
any other payment or benefit from the Company or its Affiliates, including,
without limitation, severance of any kind.
 
ARTICLE 3
MISCELLANEOUS
 
3.01                 Amendment and Termination.  This Agreement may not be
amended, suspended, discontinued or terminated at any time without the written
consent of all of the parties hereto.
 
3.02                 Limitation of Key Employee’s Right.  Nothing in this
Agreement shall be construed as conferring upon the Key Employee any right to
continue in the employment of Company, nor shall it interfere with the rights of
Company to terminate the employment of the Key Employee and/or to take any
personnel action affecting the Key Employee without regard to the effect which
such action may have upon the Key Employee as a recipient or prospective
recipient of benefits under this Agreement.
 
3.03                 No Limitation on Company Actions.  Nothing contained in the
Agreement shall be construed to prevent Company from taking any action that is
deemed by it to be appropriate or in its best interest.  Neither the Key
Employee nor any other person shall have any claim against Company as a result
of such action.
 
3.04                 Obligations to Company.  If the Key Employee becomes
entitled to an Incentive Bonus and if the Key Employee has outstanding any debt,
obligation, or other liability representing an amount owing to Company, then
Company may offset such amount owed to it against the amount of the Incentive
Bonus.  Such determination shall be made by the Company.
 
3.05                 Nonalienation of Benefits.  Except as expressly provided
herein, the Key Employee shall not have the power or right to transfer,
alienate, or otherwise encumber the Key Employee’s interest under the Agreement.
The Company’s obligations under this Agreement are not assignable or
transferable except to (a) any corporation or partnership which acquires all or
substantially all of the Company’s assets or (b) any corporation or partnership
into which the Company may be merged or consolidated.
 
 
4

--------------------------------------------------------------------------------

 
 
3.06                 Protective Provisions.  The Key Employee shall cooperate
with Company by furnishing any and all information requested by Company in order
to facilitate the payment of benefits hereunder.
 
3.07                 Withholding Taxes.  The Company may make such provisions
and take such action as it deems necessary or appropriate for the withholding of
any taxes which Company is required by any law or regulation of any governmental
authority, whether Federal, state or local, to withhold in connection with any
benefits under the Agreement, including, but not limited to, the withholding of
appropriate sums from any amount otherwise payable to the Key Employee.  The Key
Employee, however, shall be responsible for the payment of all individual tax
liabilities relating to any such benefits.
 
3.08                 Severability and Supersedes.  If any provision of this
Agreement is held unenforceable, the remainder of the Agreement shall continue
in full force and effect without regard to such unenforceable provision and
shall be applied as though the unenforceable provision were not contained in the
Agreement.  This Agreement supersedes any prior oral or written communications
or agreements concerning the 2012 Key Employee Performance and Incentive Plan
Agreement.
 
3.09                 Governing Law.  This Agreement shall be construed in
accordance with and governed by the laws of the State of New Jersey, without
reference to the principles of conflict of laws.
 
3.10                 Headings.  Headings are inserted in this Agreement for
convenience of reference only and are to be ignored in the construction of the
provisions of the Agreement.
 
3.11                 Notice.  Any notice or filing required or permitted to be
given to the Company  under this Agreement shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Human Resources
Department, or to such other entity as the Company may designate from time to
time.  Such notice shall be deemed given as to the date of delivery, or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.

 
 
[Signature Page to Follow]
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed
 
 

  UNIGENE LABORATORIES, INC.                             Name:     Title:      
                            Key Employee                          

 
 
6